NIX, Judge:
This is an original proceedings in which the petitioner, Cliff McNutt, seeks a dismissal of a hold order from the District Court of Payne County, Oklahoma, which he has labeled “Petition for Writ of Habeas Corpus Presedendo Ad, Juditium”. This Court will treat it as a petition for a Writ of Mandamus. He is now incarcerated in the New Mexico State Penitentiary, and seeks to be returned to Oklahoma for a period of ninety days only to face trial on this charge in Payne County.
This Court has consistently held, as in the case of Head v. State, Okl.Cr., 388 P. 2d 327:
“Petitioner incarcerated in penal institution outside of jurisdiction of Oklahoma courts was not entitled to writ, of mandamus compelling authorities of county in Oklahoma to grant him preliminary hearing on certain charges pending against him there or to require dismissal of said charges.”
And, in the recent case of Angel v. State, Okl.Cr., 397 P.2d 518:
“Since petitioner is incarcerated in a penal institution outside the jurisdiction of the Court of Criminal Appeals, he is not entitled to relief by Writ of Mandamus.”
The Writ prayed for is accordingly denied.
BUSSEY, P. J., and BRETT, J., concur.